Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 18 April 1811
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My dear Caroline.
Quincy April 18. 1811.

I write you a few lines just to say that I send your mother a century Sermon, preached in this town when your Grandfather was about four years old. He says he recollects the day—as his mother carried him to meeting and pointed out to him the old lady Penniman mentioned in the Sermon said to be near an hundred years old—The Sermon had got out of print—A number of persons who wished to preserve it more as an ancient Record than for any particular merit there is in it, had it reprinted—and as many of my ancestors as well as those if your grandfather are named in it I thought your mother would like to have one to preserve. You will see by these records that this town was originally a part of Boston—that it was not separated until the year 1634. The only part of the town which retains the name of Mount Wollaston was owned by my Grandfather Col. John Quincy and after the death of my Uncle Norton Quincy the Farm was purchased by your Grandfather and is now in his possession.
The reverend Moses Fisk who was ordained here in 1672 married my Grandfather Quincy’s Mother and Madam Marsh the Mother of Mrs Josiah Quincey formerly Ann Marsh was a daughter of the Reverend Mr Fisk. The first Deacon of the Church Mr Samuel Bass married an Alden—A daughter of their’s married an Adams the great grandfather of your Grandfather now living. Madam Mary Norton mentioned as having presented a velvet cushion to the church was my Great-Grandmother by the Mother’s side. Hon. Edmund Quincy who went as Agent to Great Britain and died there with the small pox was Uncle to my grandfather Quincy.
I have written this to you because it is a subject which young people scarcely ever think of but as they advance in years they become more inquisitive about their ancestors. As this country was settled by a religious and learned people although somewhat bigotted we can trace our Ancestors much easier than those people who are settled by conquest—and we can trace them to pure unadulterated English blood.
With my love to you father and Mother / I am, my dear child, / Your affectionate Grandmother
Abigail Adams.